Citation Nr: 1110489	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  10-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected hypertension.

2. Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.R.




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

On July 1, 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims for service connection for gastroesophageal reflux disease (GERD) and allergic rhinitis.

The Veteran contends that his GERD is secondary to his service-connected hypertension.  He states that it is manifested by a feeling of sickness to his stomach which began during service upon taking medications used to treat his hypertension.  The Veteran stated that in 1987, a military physician put him on his current beta-blocker medication to control hypertension.  The Veteran stated that soon after taking the hypertension medication, he was unable to go on roundabouts without getting sick to his stomach.  

The Veteran's service treatment records indicate that he was diagnosed with hypertension in 1984.  In March 1986, the Veteran was referred for an evaluation of atypical indigestion, chest pain, and hypertension due to symptoms such as cramping and chest pain.  On that occasion, it was noted that the Veteran was experiencing some reflux symptoms and had been treated for hypertension and hypercholesterolemia for about a year.  The impression indicated was atypical chest pain.  In March 1988, it was noted that the Veteran was taking one and a half tablets of Lopressor and a half tablet of Maxzide.  On that occasion the Veteran complained of difficulty with nausea and motion sickness.  The Veteran stated that he experienced such symptoms since the dosage of his hypertension medication increased one month prior.  The impression indicated was that the Lopressor caused such symptoms.  The dosage of Lopressor was decreased and Atenolol was prescribed.  The following day, it was noted that the Veteran took 50 mg of Atenolol and developed nausea, body aches, malaise and fatigue within one hour of the dose.  Such symptoms lasted 6-8 hours and resolved without vomiting.  It was noted that the Veteran reported feeling like he did when taking Lopressor.  The impression noted was possible medication side effects and the dosage was decreased by half.  Later that month, a follow-up note stated that the Veteran was doing much better on a lower dose of Atenolol and his hypertension was essentially controlled.  In September 1988, the Veteran complained of occasional discomfort that did not have any association with activity.  

The Veteran's post-service private treatment records date back only to January 2004.  On that occasion it was noted that the Veteran was on various medications that can precipitate reflux.  A re-evaluation for GERD was recommended.  In February 2004, it was noted that the Veteran had a pending gastrointestinal evaluation for further treatment of GERD and chronic gastritis.  It was further noted that the Veteran was seen by an ENT specialist who increased the Veteran's Prevacid dosage to a total daily dose of 90mg per day due to reflux.  The Veteran's private treatment records further document an extensive history of treatment of his GERD through October 2008.  

The Board notes that the private treatment record from the Veteran's ENT specialist, Dr. Mojtahed, are not associated with the claims file.  As such, an attempt to obtain those records should be made upon remand.

At the July 2010 Travel Board Hearing, the Veteran submitted additional evidence in attempts to show that his GERD is caused by or a side effect of the medications use to treat his service-connected hypertension.  Specifically, the Veteran submitted an internet article from www.webmd.com which discussed common heartburn triggers.  The article indicated that many blood pressure and heart disease medications, including beta blockers, relax the lower esophageal sphincter muscle making it easy for stomach acids to retreat backwards.  In addition, in an article about GERD from www.AcidReflux.com, it was indicated that GERD may be increased by medications such as beta-blockers taken for high blood pressure.  

The Board notes that the medical evidence of record does not contain competent medical evidence addressing whether the Veteran's current GERD is possibly related to his military service or is secondary to his service-connected hypertension.  Therefore, the Board finds that a VA examination with medical opinion is necessary in order to fully and fairly evaluate the Veteran's claim for entitlement to service connection for GERD, to include as secondary to service-connected hypertension.  38 C.F.R. § 3.159(c)(4) (2010).

In regards to allergic rhinitis, the Veteran contends that this condition was manifested by frequent colds and earaches that began during service in the 1980s and were treated with antihistamines.  The Veteran stated that once he was diagnosed with hypertension, he was no longer able to take antihistamines.  Consequently, the Veteran stated that he did not seek treatment for symptoms of allergic rhinitis unless he had an infection that could be treated with antibiotics.  

The Veteran's service treatment records indicate that while he was never diagnosed with allergic rhinitis during service, he sought treatment on several occasions with similar symptoms.  For example, in November 1971 he sought treatment for symptoms such as a sore throat, ear ache, and a non productive cough.  On that occasion, the impression noted was a viral condition.  In January 1980 he complained of sinus congestion and a cough.  The assessment was upper respiratory infection.  In November 1986, the Veteran sought treatment for congestion and was diagnosed with an upper respiratory infection.  In October 1988, the Veteran sought treatment for a 3 day history of cold symptoms and was diagnosed with a viral upper respiratory infection.  In March 1989, the Veteran sought treatment for sinusitis manifested by a headache and nose bleed.  In October 1989, the Veteran sought treatment for congestion and a cough and was diagnosed with an early upper respiratory infection.  

The Veteran's post-service private treatment records pertaining to his allergic rhinitis date back only to January 2004.  On that occasion, the Veteran sought treatment due to coughing, sinus congestion, and associated malaise.  It was noted that the Veteran's past medical history included a recent extensive allergy evaluation with a private specialist, Dr Fibber.  It was noted that a recent private allergy evaluation indicated reactivity to dog danger, dust mites, and a few grasses.  It was recommended that the Veteran continue treating his allergies with long acting antihistiminic therapy.  Further re-evaluation with a specialist was recommended.  The Veteran's private treatment records further document an extensive history of treatment of his allergic rhinitis condition through April 2009.  

The Board notes that treatment records from the Veteran's private ENT specialist, Dr. Fibber, are not associated with the claims file.  As such, an attempt to obtain these records should be made upon remand.

In addition, the medical evidence of record does not address whether the Veteran's current allergic rhinitis may be related to the symptoms experienced during military service.  Therefore, the Board finds that a VA examination with medical opinion is necessary in order to fully and fairly evaluate the Veteran's claim for entitlement to service connection for allergic rhinitis.  38 C.F.R. § 3.159(c)(4) (2010).

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim for service connection, the claim shall be decided based on the evidence of record.

Relevant ongoing medical records should also be obtained, to include VA and private treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for GERD and allergic rhinitis since his discharge from service, to include Dr. Fibber and Dr. Mojtahed.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  

2. After the above has been completed to the extent possible, schedule the Veteran for a VA esophagus examination to determine the nature of any GERD and to obtain an opinion as to whether such is possibly related to service or service-connected hypertension.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current GERD arose during service or otherwise related to service.  If not, the examiner should provide an opinion as to whether the Veteran's GERD is caused by or aggravated (permanently worsened beyond normal progression) by medication taken for his service-connected hypertension.  If GERD is aggravated by medication taken for hypertension, the examiner should attempt to determine the baseline level of disability prior to the aggravation and quantify the degree of aggravation caused by the hypertension medication.  A rationale for all opinions expressed should be provided.

3. Schedule the Veteran for a VA nose and sinus examination to determine the nature of any allergic rhinitis and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current allergic rhinitis disability arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

